Case 3:16-cv-08483-PGS-TJB Document 102 Filed 06/27/19 Page 1 of 1 PageID: 2213




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

   HERITAGE PHARMACEUTICALS [NC.

                             Plaintiff,
                                                           Case No. 3: 16-cv-08483-PGS-TJB
              V.
                                                           Judge Peter G. Sheridan
                                                                .

                                                           Magistrate Judge Tonianne I. Bongiovanni
  JEFFREY A. GLAZER and
  JASON T. MALEK
                                                                              ORDER
                            Defendants.



              WHEREAS pursuant to the Order of this Court dated May 23, 2019 {ECF No. 100],

  Defendants’ deadline to answer or otherwise respond to the complaint is July 1, 2019;

              WhEREAS Plaintiff has no objection to an extension of Defendants’ time to answer or

  otherwise respond to the complaint by fourteen (14) days; and for good cause having been

  shown:

              IT IS HEREBY ORDERED, on this I            day of June 2019, that:

              Defendants’ deadline to answer or otherwise respond to the complaint is extended by an

  additional fourteen (14) days, to July 15, 2019.




                                                         Hon. Tonianne    .   Bongiovanni
                                                         U.S.M.J.




  3448634.1
